Exhibit 10.100

LOGO [g22459g1p1.jpg]

CONSOL ENERGY.

fuel your future™

Short Term incentive Compensation



--------------------------------------------------------------------------------

This booklet describes CONSOL Energy’s Short-Term Incentive Compensation Plan,
effective January 1, 2006. Eligibility for this Plan varies; please see the
individual sections of this booklet for details. The Plan may be changed or
terminated at any time as provided herein.

Contents

 

Introduction

   1

Overview

   1

How the Plan Works

   1

Who Is Eligible

   1

Award Determination Process

   2

Type of Award

   2

Payment Schedule

   2

Quarterly Award Formula and Example

   3

Annual Award Formula and Example

   4

Taxation of Award

   5

General Information

   6

Plan Administration

   6

Participating Employers

   6

Amendment or Termination

   6

No Assignments

   6

Reserves

   6

Plan Communication

   6

No Rights to Awards or Continued Employment

   6

Plan Quarter

   6

Plan Year

   6

What Happens When: A Reference Guide

   7



--------------------------------------------------------------------------------

1

 

Introduction

As a world-class energy company, CONSOL Energy Inc. and its subsidiaries
(collectively, “CONSOL Energy”), set high goals. You play an important role in
helping your location and CONSOL Energy realize these goals.

The Short-Term Incentive Compensation Plan (the “Plan”) provides outstanding
rewards when you achieve key individual performance targets and CONSOL Energy
reaches performance targets. By aligning your individual business goals and
overall CONSOL Energy goals, the Plan offers you the opportunity to receive
awards that can be a significant part of your cash compensation.

Awards from the Plan are based on individual and business performance relative
to target objectives that are set each year. You share in the success when
measurable improvement in key performance areas is achieved.

Overview

The Plan is a key element of total compensation for employees who can have a
direct impact on CONSOL Energy as a whole. It supports CONSOL Energy’s
pay-for-performance philosophy by linking part of your compensation opportunity
to the achievement of specific CONSOL Energy, individual and business targets.

The Plan also helps CONSOL Energy to manage costs and improve results because
awards are variable—sensitive to the performance of CONSOL Energy. The Plan
delivers greater cash awards when business is successful and pays less when
business results fall short.

The Plan promotes teamwork and employee involvement to achieve financial
targets. And because individual performance is also a factor, the Plan
encourages individual accountability for results.

The Plan is designed to be self-funding. This means that awards under the Plan
are primarily based on performance measures that align directly with value
creation, for example: by increasing profits, reducing accidents, or reducing
costs. Each year, the Compensation Committee of the Board of Directors of CONSOL
Energy (the “Compensation Committee”) sets a minimum net income threshold for
CONSOL Energy. In years when CONSOL Energy’s minimum net income threshold is not
achieved, the Plan does not pay an annual award (though quarterly awards
throughout the year may be paid).

Certain groups of employees receive quarterly awards under the Plan, while other
employees are eligible for an annual award.

How the Plan Works

Who is Eligible1

Quarterly Awards—To be eligible for a quarterly award, you must be on the
payroll of a participating employer as an active, full-time, non-represented
employee on the last day of a Plan quarter, have worked for at least one month
of that same quarter and belong to one of the following employee groups (subject
to certain exceptions):

 

•   salaried employees below the level of Superintendent at represented and
non-represented mine sites,

 

•   non-represented employees at mine sites, and

 

•   coal operations support employees at Baltimore Terminal, Alicia Dock, River
Division and Cargo Dockers.

Annual Award—To be eligible for an annual award, you must be on the payroll of a
participating employer as an active, full-time, non-represented employee on
December 31 of a Plan year, have worked for at least three months of that same
year and belong to one of the following employee groups (subject to certain
exceptions):

 

•   CONSOL Energy Corporate employees,

 

•   Fairmont Supply Company employees,

 

•   coal operations support employees,

 

•   coal operations employees at the Superintendent level and above, and

 

•   Schedule 1 employees.



--------------------------------------------------------------------------------

2

 

Award Determination Process

The amount of your award from the Plan depends on your base salary, your
incentive compensation opportunity, and the extent to which you, your location
(if applicable) and CONSOL Energy achieve established objectives for a Plan
quarter or year.

Establishing Your Incentive Compensation Opportunity Percentage—This is an
important factor in determining the amount of an award. It is job-grade specific
and expressed as a percentage of base salary. The Incentive Compensation
Opportunity Percentages (“Opportunity Percentages”) are established by examining
job responsibilities for each grade level and benchmarking the opportunity to
market-competitive data at other high-performing energy organizations like
CONSOL Energy. Current Opportunity Percentages are set forth on CONSOL Energy’s
intranet.

Determining an Award—At the end of each Plan quarter and year, performance in
relation to each objective is evaluated. These ratings and your Opportunity
Percentage are then used in specific Plan formulas to determine the amount of a
quarterly or annual award from the Plan.

Type of Award

Incentive compensation awards from the Plan are paid in the form of cash.

Payment Schedule

Once a Plan quarter or year ends and the Compensation Committee has approved an
award from the Plan, it will be paid as soon as administratively feasible. If an
award is to be paid, your local Human Resources representative will deliver a
letter and a check.2

Minimum Net Income Threshold Is Critical

The Compensation Committee sets CONSOL Energy’s minimum net income threshold for
each Plan year. For an annual award to be paid, CONSOL Energy’s minimum net
income threshold must be achieved. If not, an annual incentive compensation
award will not be paid for that Plan year (though quarterly awards throughout
the year may be paid).



--------------------------------------------------------------------------------

3

 

Quarterly Award Formula and Example

The Master Quarterly Formula used to calculate a quarterly award is as follows:

 

Base Salary/

Wage as of

Last Day of

Quarter

   x   Opportunity Percentage   x  

1/4

(quarterly)

  x  

CONSOL

Energy

Performance

Factor

  x  

Quarterly

Incentive Compensation Award Factor

  =  

Quarterly

Incentive

Award

Payment

Here is a description of each factor in the Master Quarterly Formula:

 

•   Base Salary/Wage—This is your annual base salary/wage as of the last day of
a Plan quarter. If you have questions about your individual salary/wage, please
talk with your manager or Human Resources representative.

 

•   Opportunity Percentage—Refer to the CONSOL Energy intranet for the
Opportunity Percentage currently in effect for your job/salary grade. If you
have questions about your Opportunity Percentage, please talk with your manager
or Human Resources representative.

 

•   CONSOL Energy Performance Factor—For each quarterly calculation, CONSOL
Energy’s performance rating is assumed to be 100%. Actual CONSOL Energy
performance results will not be determined until year end at which time a “fifth
quarter” award may be granted if applicable.

 

•   Quarterly Incentive Compensation Award Factor— A separate calculation (shown
below) determines the value of this factor before it is included in the Master
Quarterly Formula. Promptly after the end of each Plan quarter, each location is
scored based upon whether certain targets were met. Each Plan quarter stands on
its own results and is not a running year-to-date total.

 

Target for Your Location

   Weight         Performance
Rating Range         

Actual production (compared to a Board-approved quarterly profit objective
target)

   1/3    x    90 – 130%   +   

Actual operating cost/ton (compared to a Board-approved quarterly profit
objective target)

   1/3    x    90 – 130%   +   

Actual safety incidence rate (compared to an established safety target)

   1/3    x    100 – 130%   =   

Quarterly Incentive

Compensation Award Factor

The above calculation is additive, and each target is weighted equally and
measured independently. This means that if one target is not reached, an
opportunity exists for the other two targets to result in a quarterly award
payment. Scores can range from 90 – 130% for each target, excluding safety which
retains a range of 100-130%. A 100% score indicates your location achieved the
target, and a higher score (up to 130%) means the target was exceeded.



--------------------------------------------------------------------------------

4

 

Example Calculation of Quarterly Award

Assume your annual base salary at the end of a Plan quarter is $50,400, and the
Opportunity Percentage for your job grade level is set at 5.0%. To calculate the
Quarterly Incentive Compensation Award Factor, assume all targets were met or
exceeded as follows: actual production at 130%, operating cost at 100% and
safety at 120%.

We already know three components of the Master Quarterly Formula (that is, your
base salary, your Opportunity Percentage and an assumed CONSOL Energy Factor for
the Plan quarter at 100%). So the next step is to calculate the Quarterly
Incentive Compensation Award Factor.

 

Target for Your Location

   Weight         Performance
Rating                   

Actual production

   1/3    x    130%   =    43.33    +   

Operating cost

   1/3    x    100%   =    33.33    +   

Actual safety incidence rate

   1/3    x    120%   =    40.00    =   

116.66% Quarterly

Incentive Compensation

Award Factor

By inserting all components into the Master Quarterly Formula, the amount of the
quarterly award in this example would be calculated as follows:

 

Base Salary as of Last Day of Quarter    x   Opportunity Percentage   x  

1/4

(quarterly)

  x   CONSOL Energy Performance Factor   x   Quarterly Incentive Compensation
Award Factor   =  

Quarterly Incentive

Award

Payment

$50,400    x   5.0%   x   25%   x   100%   x   116.66%   =   $734.96

Annual Award Formula and Example

The Master Annual Formula used to calculate an annual award is as follows:

 

Base Salary as of

December 31

  x  

Opportunity

Percentage

  x  

Annual Incentive

Compensation Award

Factor

  =  

Annual Award

Payment

Here is a description of each factor in the formula:

 

•   Base Salary—This is your base salary as of December 31 of a Plan year. If
you have questions about your individual salary, please talk with your manager
or Human Resources representative.

 

•   Opportunity Percentage—Refer to the CONSOL Energy intranet for the
Opportunity Percentage currently in effect for your job/salary grade. If you
have questions about your Opportunity Percentage, please talk with your manager
or Human Resources representative.

 

•   Annual Incentive Compensation Award Factor— A separate calculation (shown on
page 5) determines the value of this factor before it is included in the Master
Annual Formula. Promptly after the end of each calendar year, each target amount
is measured quantitatively for a Plan year and rewarded based on its own
results. Adjustments may be made to the awards to achieve internal equity.



--------------------------------------------------------------------------------

5

 

Target for Your Location

   Weight         Performance
Rating Range         

CONSOL Energy Performance Factor (Board-approved corporate P.O. net income)

   1/2    x    70-200%   +   

Individual Objectives

   1/2    x    70-200%   =   

Annual Incentive

Compensation Award Factor

The calculation is additive, and each target is weighed equally and measured
independently. This means that if one target is not reached, an opportunity
exists for the other target to result in an annual award payment. Scores can
range from 70 – 200% for each target. A 100% score indicates achievement of
target, and a higher score (up to 200%) means the target was exceeded. If the
minimum target of 70% is not reached, a score of zero will be recorded.

Example Calculation of Annual Award

Assume your annual base salary at the end of a Plan year is $50,400, and the
Opportunity Percentage for your salary grade level is set at 5%. Let’s also
assume CONSOL Energy meets its minimum net income threshold for the year. To
calculate the Annual Incentive Compensation Award Factor, assume all targets
were met or exceeded as follows: CONSOL Energy Performance Factor at 130%, and
your Individual Factor at 105%.

We already know two components of the Master Annual Formula (that is, your base
salary and your Opportunity Percentage). So the next step is to calculate the
Annual Incentive Compensation Award Factor:

 

Target

   Weight         Performance
Rating                  

CONSOL Energy Performance Factor

   1/2    x    130%   =    65.00   +   

Individual

   1/2    x    105%   =    52.50   =   

117.50% Annual

Incentive Compensation

Award Factor

By inserting all components into the Master Annual Formula, the amount of the
annual award in this example would be calculated as follows:

 

Base Salary as of

December 31

  x  

Opportunity

Percentage

  x  

Annual Incentive

Compensation

Award Factor

  =  

Annual Award

Payment

$50,400   x   5%   x   117.50%   =   $2,961.00

Taxation of Award

Any award from the Plan will be treated as ordinary income in the year it is
paid. The amount needed to satisfy federal, state and/or local withholding tax
requirements (including FICA) will be withheld from your award before making
payment to you.



--------------------------------------------------------------------------------

6

 

General Information

Plan Administration

The Plan is administered by the Compensation Committee. The powers of the
Compensation Committee include the authority to set the minimum net income
threshold for each Plan year, the maximum payout for the Corporation for each
Plan year and to amend or terminate the Plan; provided, however, that any
adjustments or changes to the performance rating ranges relating to the
Quarterly or Annual Incentive Compensation Award Factors shall not be considered
to be amendments to the Plan. The Compensation Committee shall also have
authority and discretion to determine the Annual Award Formula applicable to
awards to be made to the Corporation’s executive officers and shall approve the
payment of such awards.

The Compensation Committee has delegated all other powers and duties under the
Plan—including the authority to interpret the Plan and determine (i) eligible
non-executive participants, (ii) Opportunity Percentages for such non-executive
participants, and (iii) the Quarterly and Annual Incentive Compensation Award
Factors for non-executive participants, to the President and Chief Executive
Officer and the Vice President of Human Resources; provided that such delegation
of power shall be subject to applicable law and decisions made by the Board of
Directors and/or the Compensation Committee with respect to this Plan.3

Participating Employers

CONSOL Energy Inc. is one of the employers with employees eligible to
participate in the Plan. A complete list of the employers with employees
eligible to participate in the Plan may be obtained upon written request
addressed to the CONSOL Energy Corporate Human Resources Department at 1800
Washington Road, Pittsburgh, PA 15241. Your employer may be CONSOL Energy Inc.
itself or a company related to CONSOL Energy Inc.

Amendment or Termination

The Plan may be amended or terminated at any time by the Compensation Committee,
provided that no amendment or termination affects the rights of eligible
participants to receive awards earned but unpaid as of the date of an amendment
or termination. Awards earned under the terms of this Plan are binding on any
participating employer and its successor corporation.4

No Assignments

Prior to receipt by an eligible Plan participant, no award under this Plan is
assignable in whole or in part, either by voluntary or involuntary act or
operation of law.

Reserves

Any account or reserves that CONSOL Energy established to record amounts
credited for the Plan are solely for accounting purposes; Plan participants or
beneficiaries have no interest.

Plan Communication

To support the ongoing administration of the Plan, the Compensation Department
of CONSOL Energy Corporate Human Resources is responsible for developing and
distributing communications materials, general Plan guidelines and award
notifications to eligible employees.

No Rights to Awards or Continued Employment

No person has a right or claim to be granted an award from the Plan. When an
employee becomes an eligible Plan participant, this should not be construed as
giving him/her the right to continued employment with CONSOL Energy for any
period of time.

Plan Quarter

Four periods during a calendar year as follows: January 1 – March 31, April 1 –
June 30, July 1 – September 30 and October 1 – December 31.

Plan Year

The calendar year (January 1 – December 31).



--------------------------------------------------------------------------------

7

 

What Happens When: A Reference Guide

 

You are hired or promoted into a position that makes you an eligible participant
for the Plan.   

•      You are eligible for a quarterly award provided you have worked at least
one month during the Plan quarter in which you are hired/promoted. Your
quarterly award will be pro-rated based on the amount of time worked in that
Plan quarter.

 

•      You are eligible for an annual award provided you have worked at least
three months of the Plan year in which you are hired/promoted. The amount of
your award may be pro-rated based on the percentage of the year that you worked
in the year in which you were hired or promoted.

You are placed on salary continuance.   

•      You are eligible for a quarterly award provided you have worked at least
one month during the Plan quarter in which you began to receive salary
continuance. Your quarterly award will be pro-rated based on the amount of time
worked in that Plan quarter.

 

•      You are eligible for an annual award provided you have worked at least
three months of the Plan year in which you began to receive salary continuance.
Your annual award will be pro-rated based on the amount of time worked in that
Plan year.

Your employment ends due to an early, normal or incapacity retirement.   

•      If your last day of employment occurs any day on or after the last day of
the Plan quarter, you are eligible to receive a quarterly award, provided you
have worked at least one month during the Plan quarter.

 

•      If your last day of employment occurs any day on or after December 31,
you are eligible to receive an annual award for the previous Plan year, provided
you have worked at least three months of the Plan year.

Your employment ends for any reason other than an early, normal or incapacity
retirement.   

•      You are eligible to receive a quarterly award if your employment ends
after the payroll processing date for the previous quarterly award. If your last
day of employment occurs between the end of the quarter and the payroll
processing date, you are not eligible for a quarterly award for the previous
quarter.

 

•      You are eligible to receive an annual award if your employment ends after
the payroll processing date for the previous year’s award. If your last day of
employment occurs between December 31 and the payroll processing date, you are
not eligible for an annual award for the previous year.

--------------------------------------------------------------------------------

1 More information on (i) participating employers can be found in “Participating
Employers” shown on page 6, and (ii) eligibility can be found in “What Happens
When: A Reference Guide” shown on page 7.

2 It being the intention that any such payments will be made on or before
March 15th of the calendar year following the calendar year in which such
payments are earned in order to qualify for the short-term deferral exception
under Section 409A of the Internal Revenue Code (the “Code”).

3 Notwithstanding any provision of the Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A of the
Code and the corresponding regulations, the provisions of the Plan will be
administered, interpreted and construed in a manner intended to comply with
Section 409A, the corresponding regulations or an exception thereto (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed).

4 Notwithstanding any provision of the Plan to the contrary, the Compensation
Committee may at any time (without the consent of the participant) modify, amend
or terminate any or all of the provisions of this Plan to the extent necessary
to conform the provisions of the Plan with Section 409A of the Code or the
corresponding regulations regardless of whether such modification, amendment, or
termination of the Plan shall adversely affect the rights of a participant under
the Plan.